Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-9, 11-14, 16-25 and 27-33 are pending.

Response to Arguments

2.	In light of the amendment to the title, the objection to the specification is withdrawn and the new title is entered. 

Allowable Subject Matter

3.	Claims 1-9, 11-14, 16-25 and 27-33 (renumbered as claims 1-30) are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Amended 1-9, 11-14, 16-25 and 27-33 (renumbered as claims 1-30) 
are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

wherein content transmitted by each D2D device in the resource pool has a priority, and when the resource usage parameter is larger than a second threshold value, the first D2D device performs D2D communication in collision avoiding manner or stops D2D communication…in combination with other limitations recited as specified in claim 1.

In claim 17,… wherein content transmitted by each D2D device in the resource pool has a priority, and when the resource usage parameter is larger than a second threshold value, the first D2D device performs D2D communication in collision avoiding manner or stops D2D communication…in combination with other limitations recited as specified in claim 17.

In claim 33,… wherein content transmitted by each D2D device in the resource pool has a priority, and when the resource usage parameter is larger than a second threshold value, the first D2D device performs D2D communication in collision avoiding manner or stops D2D communication…in combination with other limitations recited as specified in claim 33.

The first closest prior art of record is NORD et al, US 2017/0079016 hereafter NORD. NORD, FIG. 6, S2, [0089], [0093], [0183], [0184] discloses determining, by the UE 506, resources to access (target resource) from a D2D pool of resources. NORD, FIG. 6, S5, [0077], [0087], [0088], [0093], [0096], [0097] discloses determining, by the UE 506, a feedback report of the D2D resource pool according to the selected/desired/target resource, wherein the feedback report indicates the 

The second closest prior art of record is AGIWAL et al, US 2016/0278121 hereafter AGIWAL. AGIWAL [0166] discloses a dedicated discovery resource in a common dedicated discovery resource that is simultaneously occupied/shared by transmission, in the pool. AGIWAL does not explicitly disclose wherein content transmitted by each D2D device in the resource pool has a priority, and when the resource usage parameter is larger than a second threshold value, the first D2D device performs D2D communication in collision avoiding manner or stops D2D communication.

The third closest prior art of record is Faurie et al, US 2016/0338094 hereafter Faurie. Faurie, FIG. 6, 604, 610, FIG. 11, [0024], [0072], [0078], [0123] discloses eceiving, at the UE, scheduling resource information/SCI sent by another UE, Faurie, FIG. 6, 604, 610, [0055], [0072], [0078] discloses the scheduling information indicates the resource block assignment carrying data for another UE in the pool. Faurie, [0080] discloses determining the usage based on the information received form the second UE. Faurie does not explicitly disclose wherein content transmitted by each D2D device in the resource pool has a priority, and when the resource usage parameter is larger than a second threshold value, the first D2D device performs D2D communication in collision avoiding manner

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND

Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469